Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following final office action is in response to the reply filed June 22, 2021.

Election/Restriction
Applicant's election with traverse of Group I in the reply filed on June 22, 2021 is acknowledged.  The traversal is on the ground(s) that there would be no additional burden on the examiner.  This is not found persuasive because the additional searching required for the examination of the withdrawn claims would present a burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawing correction filed June 22, 2021 has been approved.  The drawings, however, are still objected to because the lines denoting the window panes 120 and 125 are not dark enough.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

    PNG
    media_image1.png
    716
    864
    media_image1.png
    Greyscale


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  “the window system meets or exceeds UL/ANSI 752 level 1 testing when impacted by chain shot” as set forth in claims 1 and 15.  Note that the applicant has admitted that the applicant’s window system has not been tested with regard to chain shot in paragraph 38.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “the the” on lines 12-13 of claim 15 render the claims indefinite because they are grammatically incorrect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 6382711).  Martin discloses a protective window system for forestry equipment comprising two window panes 103, 104 (fig. 10) of transparent material wherein each window pane has a thickness and the two window panes are separated from each other by an air gap, as shown in figure 10.  Martin also discloses a window pane 77 comprising transparent polycarbonate and having a thickness between 5mm and 30mm as set forth on lines 16-21 of column 5.
Martin is silent concerning the air gap having a dimension of 5 to 50mm, and UL/ANSI 752 level 1 testing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the two window panes 103 and 104 of Martin with a polycarbonate construction and a thickness between 5mm and 30mm, as taught by Martin, to provide the window panes with increased impact resistance.
Additionally, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to space the window panes apart by a distance of 5mm to 50mm to ensure that the window panes can move past one another without binding.  Moreover, it would have been no more than an obvious matter of engineering design choice, as determined .

Claims 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kannel (US 2132421) in view of Martin (US 6382711).
Kannel discloses a protective window system for forestry equipment comprising two window panes 11, 14 of transparent material wherein each window pane has a thickness and the two window panes are separated from each other by an air gap (not numbered, but shown in figure 2).
Kannel is silent concerning polycarbonate, a window pane thickness between 5mm and 30mm, an air gap between 5mm and 50mm, and UL/ANSI 752 level 1 rating.
However, Martin discloses a window pane 77 comprising transparent polycarbonate and having a thickness between 5mm and 30mm as set forth on lines 16-21 of column 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the window panes Kannel with a polycarbonate construction and a thickness between 5mm and 30mm, as taught by Martin, to increase the strength and durability of the window panes.
Additionally, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of 
With respect to claim 7, Kannel discloses a channel 19 for transporting conditioned air and a vent (labeled below) for allowing the conditioned air to enter and exit the air gap.
With respect to claim 8, Kannel discloses a hinge mechanism 9 for allowing at least one of the window panes to move in relation to the other of the two window panes.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kannel (US 2132421) in view of Martin (US 6382711).  Kannel discloses a protective window system for forestry equipment comprising:
at least two window panes 11, 14, formed with a curved shape (labeled below) and having a thickness;
an air gap (labeled below) of between the two window panes;
a channel 29 for transporting conditioned air and a vent for allowing the conditioned air to enter and exit the air gap; and
a hinge mechanism 9 for allowing at least one of the two window panes to move in relation to the other of the two window panes.

However, Martin discloses a window pane 77 comprising transparent polycarbonate and having a thickness between 5mm and 30mm as set forth on lines 16-21 of column 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the window panes Kannel with a polycarbonate construction and a thickness between 5mm and 30mm, as taught by Martin, to increase the strength and durability of the window panes.
Additionally, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to provide the air gap with a dimension between 5mm and 50mm to ensure the proper air flow between the window panes.  Moreover, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to provide the window system with a UL/ANSI 752 level 1 testing when impacted by chain shot to provide protection against projectiles penetrating the window system.


    PNG
    media_image2.png
    571
    1047
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    723
    1069
    media_image3.png
    Greyscale



Response to Arguments
Applicant's arguments filed June 22, 2021 have been fully considered but they are not persuasive.
The applicant’s comments concerning the use of Kannel in a 35 USC 102(a)(1) rejection are moot in view of the new grounds of rejection.
	The remaining comments are moot in view of the new grounds of rejection, but for the applicant’s comments concerning chain shot which have been addressed below.
	The applicant’s argument that the unique and unusual challenges presented by chain shot are outside the realm of routine experimentation is not found to be persuasive because the applicant has admitted, in paragraph 38, that “the improved window system as described herein have [sic] not been tested with regard to chain shot as yet”.  Since the applicant has not actually tested the window system with chain shot, the argument that it is beyond the skill set of one of ordinary skill in the art to test the strength of a window system for chain shot is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634